DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on May 12, 2022.
Claims 1-2, 5, 7-8, 11-13 have been amended.
Claims 3-4, 6, 10 have been cancelled. 
Claims 1-2, 5, 7-9, 11-13 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201910390414.2, filed on May 10th, 2019.

Response to Arguments
The objections to Claims 5 and 13 have been withdrawn due to the claims having been amended.
The rejections to Claims 1-2, 5, 11 with regards to 35 U.S.C. 102 have been withdrawn due to the claims having been amended.
The rejections to Claims 7-9, 12-13 with regards to 35 U.S.C. 103 have been withdrawn due to the claims having been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-9, 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim recites the limitation of “calculating a session key by decentralizing a product key and the identifier of the loT device, wherein the product key is generated by intercepting and splicing the manufacturer information and the category of the loT device”. Regarding “decentralizing a product key and the identifier of the IoT device”, the specification merely recites “the product key and the identifier of the IoT device may be generated through a decentralized method” on Page 9, Par. 4 of the specification and “generate the product key and the identifier of the IoT device through a decentralized method” on Page 6, Par. 1 of the specification. No information is provided in the specification in how this decentralized method is performed beyond what is claimed. That is, no information is provided in which one of ordinary skill in the art could predict to decentralize the product key and identifier since what is considered to be a decentralized method is unclear, whether it refers to the intercepting and splicing of the manufacturer information mentioned afterwards, a decentralized computation such as on a blockchain, a decentralized computation in the sense that the information used to create the product key and identifier come from geographically separate sources, etc. For this reason, a person of ordinary skill in the art would not view the applicant to have been in possession of the generic subject matter claimed based on the information disclosed in the specification.
Regarding Claims 2 and 5, Claims 2 and 5 are rejected for the same reasons as above in the rejection of Claim 1 by virtue of being dependent upon Claim 1.
Regarding Claim 7, Claim 7 recites a similar limitation of “calculating a session key by decentralizinq a product key and the identifier of the loT device” and is rejected for the same reasons as above in the rejection of Claim 1.
Regarding Claims 8-9, Claims 8 and 9 are rejected for the same reasons as above in the rejection of Claim 1 by virtue of being dependent upon Claim 7.
Regarding Claim 11, Claim 11 recites a similar limitation of “calculating a session key by decentralizing a product key and the identifier of the loT device” and is rejected for the same reasons as above in the rejection of Claim 1.
Regarding Claims 12-13, Claims 12 and 13 are rejected for the same reasons as above in the rejection of Claim 1 by virtue of being dependent upon Claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 5, 7-9, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.  The omitted essential steps are the method of decentralizing the product key and identifier. As argued previously, the lack of written description in the specification, i.e. omission of these steps, prevent one of ordinary skill in the art to predict how to decentralize the product key and identifier, rendering the scope of the claim indefinite.
	
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 9, Claim 9 recites the limitation of “calculating a session key according to the identifier of the loT device reported by the manufacturer of the loT device and the product key; and encrypting and signing the identifier of the loT device with the session key to obtain the trusted password” in lines 3-6 of Page 5. However, Claim 9 depends from Claim 7, which also recites “calculating a session key by decentralizinq a product key and the identifier of the loT device” in lines 10-11 of Page 4. Because there are two separate session keys, it is unclear as to which session key is being used to perform encryption of the identifier, rendering the claim indefinite.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431